IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00053-CR

WESLEY THEODORE BURNS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 11-02209-CRF-361


                                       ORDER


       We abated this appeal to the trial court because appellant’s brief was overdue.

Subsequently, the trial court allowed appointed counsel to withdraw and appointed

new counsel for appellant on appeal.

       Accordingly, this appeal is reinstated. Appellant’s brief is due 30 days from the

date of this order.



                                        PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Order issued and filed October 9, 2014




Burns v. State                           Page 2